Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims cancelled:
Claim 15 has been cancelled.
TITLE:
Applicants amended title is descriptive the previous objection to the title is rendered mute/withdrawn
101:
Applicants amendment to claim 19 has overcome the previous 101 rejection.
112f:
Applicants amendments to the claims has overcome/rendered mute the 112f interpretation
102/103:
Applicant has amended the independent claims to:
Make clear the load state is that of the other vehicle
Added the element of that the collision preventing unit operates/the method occurs as a response to the other vehicle being in a travel state.
Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive and/or the amendments have rendered mute the previous rejection. An updated rejection will be provided below

(i) Seo is silent to preventing collision with the potentially falling load, instead Seo teaches prevention of collision with the other vehicle (which may have a load), but that isn’t the same/is different from teaching avoiding/prevention collision with the potentially falling load of the other vehicle. And that the danger/threat calculation done by Seo is merely determining if a other vehicle has a load and then ranking that other vehicle as more dangerous based on if it has a load or not, which is not that same as determining if a load is about to/potentially may fall into the road.
(ii) Seo doesn’t teach the requirement/limitation that the prevention process is done in response to the other vehicle being in a traveling state.
In regards to the applicants first argument (i), while Seo does teach prevention of collision with the other vehicle it also teaches prevention of a collision with an item/load that might/has fallen from the vehicle from Seo  [0045] “The object has an influence on a driving situation of a driver, and includes, for example, nearby vehicles other than the target vehicle, people including a pedestrian, an item, a building or an animal. The vehicles are understood to include any of the various types of vehicles defined above. One object or a plurality of objects may be provided.” That the object may be a vehicle, it can also be an item. And then from Seo [0048] “For example, the vehicle control apparatus evaluates the degree of danger, based on any one or any combination of a type of the object, an area occupied by the object in a lane, relative locations of the target vehicle and the object, whether an item loaded in the object exists, and a load state of the item. An example of a method of evaluating a degree of danger of an object in the vehicle control apparatus will be further described in detail below with reference to FIGS. 2A through 4C.” here the wording “one or any combination of a type of object” makes clear that in the provided example of a vehicle with loaded item that both the vehicle and the loaded item are the object being judged/avoided. Lastly when viewed in light of Fig 2b, depicting a dangerous load state of the item(s) (provided below) it becomes extremely clear that objects falling from the vehicle (and thus potential collision with them) are one form of threat/danger being detected and subsequently avoided. The applicants assertion that Sao is judging simply is a an item is loaded or not to determine risk is wrong, while Sao does judge a vehicle as being more dangerous due to having a loaded item it further then judges the load state of the item (i.e. overloaded, safe/unsafe) as seen in figure 2b.

    PNG
    media_image1.png
    369
    421
    media_image1.png
    Greyscale

In regards to the applicants argument (ii), collision prevention is done in response to the other vehicle being in a traveling state, In addition to the cited sections of claim 15 in the non-final rejection, paragraphs [0063] “Referring to FIG. 3, in operation 310, a vehicle control apparatus tracks a movement of an object. For example, the vehicle control apparatus tracks a movement of an object for a time interval, for example, 5 seconds or 10 seconds, from an image acquired by capturing surroundings of a target vehicle. In this example, the movement of the object includes a driving direction and a driving angle of the object. [0064] In operation 320, the vehicle control apparatus compares the tracked movement of the object to a danger pattern.  The danger pattern corresponds to a driving pattern that mainly occurs during driving that is dangerous for an operation of a vehicle, for example, drowsy driving, drunk driving or inexperienced driving. Examples of danger patterns will be further described below with reference to FIGS. 4A through 4C. “ Show that the traveling pattern (i.e. the vehicle being in a traveling state) is used/can cause the collision prevention process (i.e. the traveling state of the other vehicle can cause/is used to determine at least partially the threat of the other object/vehicle).
In regards to the Kurata reference, applicant argues (similar to argument (ii) over Sao) that Kurata does not teach do the collision avoidance in response to the other vehicle being in a travelling state. Kurata [0027] “Specifically, there is provided a driving assistance device configured to be equipped in a subject vehicle, including: an imaging unit configured to acquire an image of a preceding vehicle (e.g., a cargo vehicle) running in front of the subject vehicle equipped with the driving assistance device; a cargo-falling predicting unit configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit; and an information providing unit configured to provide information on falling of the cargo if the cargo-falling predicting unit predicts that the cargo will fall off” states that the preceding vehicle running ahead (i.e. in a running state) is traveling/moving and that the invention specifically is for analyzing/determining the risk of falling objects from vehicles ahead in a traveling state.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by SEO, US PUB 20190071072 A1, “Method and Apparatus for Controlling Vehicle”.
Regarding Claim 1, Seo teaches “ A control apparatus for an automatic-driving vehicle, the control apparatus comprising: a load state detecting unit that detects a load state of another vehicle that is present in a periphery of the automatic-driving vehicle “([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.) And;”a collision preventing unit that performs a collision prevention process based on the load state of the other vehicle detected by the load state detecting unit, the collision prevention process ( [0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen and from vehicle and from Seo  [0045] “The object has an influence on a driving situation of a driver, and includes, for example, nearby vehicles other than the target vehicle, people including a pedestrian, an item, a building or an animal. The vehicles are understood to include any of the various types of vehicles defined above. One object or a plurality of objects may be provided.” That the object may be a vehicle, it can also be an item. And then from Seo [0048] “For example, the vehicle control apparatus evaluates the degree of danger, based on any one or any combination of a type of the object, an area occupied by the object in a lane, relative locations of the target vehicle and the object, whether an item loaded in the object exists, and a load state of the item. An example of a method of evaluating a degree of danger of an object in the vehicle control apparatus will be further described in detail below with reference to FIGS. 2A through 4C.” here the wording “one or any combination of a type of object” makes clear that in the provided example of a vehicle with loaded item that both the vehicle and the loaded item are the object being judged/avoided. Lastly when viewed in light of Fig 2b, depicting a dangerous load state of the item(s) (provided below) it becomes extremely clear that objects falling from the vehicle (and thus potential collision with them) are one form of threat/danger being detected and subsequently avoided.); “wherein the collision preventing unit performs the collision prevention process in response to the other vehicle being in a traveling state.”( [0063] “Referring to FIG. 3, in operation 310, a vehicle control apparatus tracks a movement of an object. For example, the vehicle control apparatus tracks a movement of an object for a time interval, for example, 5 seconds or 10 seconds, from an image acquired by capturing surroundings of a target vehicle. In this example, the movement of the object includes a driving direction and a driving angle of the object. [0064] In operation 320, the vehicle control apparatus compares the tracked movement of the object to a danger pattern.  The danger pattern corresponds to a driving pattern that mainly occurs during driving that is dangerous for an operation of a vehicle, for example, drowsy driving, drunk driving or inexperienced driving. Examples of danger patterns will be further described below with reference to FIGS. 4A through 4C. “ this shows that the traveling pattern (i.e. the vehicle being in a traveling state) is used/can cause the collision prevention process (i.e. the traveling state of the other vehicle can cause/is used to determine at least partially the threat of the other object/vehicle))
Regarding Claim 2, Seo teaches “The control apparatus according to claim 1, wherein: when the load state detecting unit detects that the other vehicle is in an overloaded state,” ([0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.”) The collision preventing unit performs a process to change a traveling position of the automatic-driving vehicle relative to a position of the other vehicle as the collision prevention process. “([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen)
Regarding Claim 3, Seo teaches “The control apparatus according to claim 1, wherein: when the load state detecting unit detects that the load is protruding from the other vehicle, “([0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.”, See figure 2B below which clearly shows that an overloaded vehicle includes an object overhanding the road) ;“the collision preventing unit performs a ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle).

    PNG
    media_image2.png
    381
    466
    media_image2.png
    Greyscale

Regarding Claim 4, Seo teaches “The control apparatus according to claim 1, wherein: when the load state detecting unit detects a state in which the load is not fixed to a load-carrying bed of the other vehicle,”( [0058] “FIG. 2B illustrates an example in which an overloaded vehicle 205 is operating in front of the target vehicle 203. A vehicle control apparatus evaluates a degree of danger of an object based on whether an item loaded in the object exists and a load state of the item, in addition to a type of the object, an area occupied by the object in a lane, and relative locations of the target vehicle and the object.” From Figure 2b posted above it is clear that the load state of the object includes if it is attached/moving on the back of the other vehicle) and; “the collision preventing unit performs a process to change a traveling position of the automatic-driving vehicle relative to a position of the other vehicle as the collision prevention process.“ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle)
Regarding Claim 5, Seo teaches “The control apparatus according to claim 2, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle in the collision prevention process based on a relative position of the automatic-driving vehicle relative to the other vehicle.” ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
Regarding Claim 6, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle in the collision prevention process based on a relative position of the automatic-driving vehicle relative to the other vehicle.“ ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
Regarding Claim 7, Seo teaches “The control apparatus according to claim 4, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle in the collision prevention process based on a relative position of the automatic-driving vehicle relative to the other vehicle.“ ([0057] Furthermore, the vehicle control apparatus evaluates a degree of danger of an object based on a combination of a type of the object, an area occupied by the object in a lane and relative locations of the target vehicle and the object. In an example, when an object is a large truck, occupies 95% of a lane and is located close to the target vehicle, the vehicle control apparatus evaluates a degree of danger of the object as 98%. In another example, when an object is a pedestrian, is located outside a lane and is spaced apart from a target vehicle by at least 1 meter (m), the vehicle control apparatus evaluates a degree of danger of the object as 5 %.)
Regarding Claim 8, Seo teaches “The control apparatus according to claim 2, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on the load state. “ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
Regarding Claim 9, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
Regarding Claim 10, Seo teaches “The control apparatus according to claim 4, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on the load state. “ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen with the switch being a change in position relative to the other vehicle, based on the load state (in this case is it on the left or right of the vehicle)).
( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
Regarding Claim 12, Seo teaches “The control apparatus according to claim 3, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on a traveling speed of the other vehicle. “ ( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
Regarding Claim 13, Seo teaches “The control apparatus according to claim 4, wherein: the collision preventing unit changes the traveling position of the automatic-driving vehicle based on a traveling speed of the other vehicle. “ ( “The method of claim 9, wherein the determining of the driving information based on the result of the comparison comprises determining the driving information to adjust a speed of the target vehicle, in response to the gap being greater than or equal to the length of the object.” While on the wording alone it wouldn’t appear to anticipate the claim, however a full reading of the text/the inherent teachings of this shows that the adjustment of the vehicle speed is inherently in response/depends on the speed of the other vehicle in order to change the position of the automatic vehicle relative to the other vehicle. In other words the adjustment of speed is to increase the gap (change traveling position) between the automatically driven vehicle and the loaded vehicle, this adjustment would be inherently done based/in respect to on the speed of the other vehicle)
Regarding Claim 18, Seo teaches “A control system for an automatic-driving vehicle, the system comprising: a processor: a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that cause ( [0088] FIG. 8 illustrates an example of a vehicle control apparatus 800. Referring to FIG. 8, the vehicle control apparatus 800 includes an image sensor 810, a processor 830, a display 840, and a memory 850. The image sensor 810, the processor 830, the display 840, and the memory 850 communicate with each other via a communication bus 805.);” detecting a load state of another vehicle that is present in a periphery of the automatic-driving vehicle; “([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.);”performing a collision prevention process based on the load state, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load that may fall onto a road from the other vehicle.“ ([0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen and from vehicle and from Seo  [0045] “The object has an influence on a driving situation of a driver, and includes, for example, nearby vehicles other than the target vehicle, people including a pedestrian, an item, a building or an animal. The vehicles are understood to include any of the various types of vehicles defined above. One object or a plurality of objects may be provided.” That the object may be a vehicle, it can also be an item. And then from Seo [0048] “For example, the vehicle control apparatus evaluates the degree of danger, based on any one or any combination of a type of the object, an area occupied by the object in a lane, relative locations of the target vehicle and the object, whether an item loaded in the object exists, and a load state of the item. An example of a method of evaluating a degree of danger of an object in the vehicle control apparatus will be further described in detail below with reference to FIGS. 2A through 4C.” here the wording “one or any combination of a type of object” makes clear that in the provided example of a vehicle with loaded item that both the vehicle and the loaded item are the object being judged/avoided. Lastly when viewed in light of Fig 2b, depicting a dangerous load state of the item(s) (provided below) it becomes extremely clear that objects falling from the vehicle (and thus potential collision with them) are one form of threat/danger being detected and subsequently avoided.); “wherein the collision preventing unit performs the collision prevention process in response to the other vehicle being in a traveling state.”( [0063] “Referring to FIG. 3, in operation 310, a vehicle control apparatus tracks a movement of an object. For example, the vehicle control apparatus tracks a movement of an object for a time interval, for example, 5 seconds or 10 seconds, from an image acquired by capturing surroundings of a target vehicle. In this example, the movement of the object includes a driving direction and a driving angle of the object. [0064] In operation 320, the vehicle control apparatus compares the tracked movement of the object to a danger pattern.  The danger pattern corresponds to a driving pattern that mainly occurs during driving that is dangerous for an operation of a vehicle, for example, drowsy driving, drunk driving or inexperienced driving. Examples of danger patterns will be further described below with reference to FIGS. 4A through 4C. “ this shows that the traveling pattern (i.e. the vehicle being in a traveling state) is used/can cause the collision prevention process (i.e. the traveling state of the other vehicle can cause/is used to determine at least partially the threat of the other object/vehicle))
Regarding Claim 19, Seo teaches “A control method for an automatic-driving vehicle, the control method comprising: detecting a load state of another vehicle that is present in a periphery of the automatic driving vehicle“([0008] The evaluating of the degree of danger may include evaluating the degree of danger based on any one or any combination of a type of the object, an area occupied by the object in a lane of the object, relative locations of the target vehicle and the object, whether an item is loaded in the object, and a load state of the item.);” and performing a collision prevention process based on the load state, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load object that may fall onto a road from the other vehicle.“ ( [0016]” The determining of the driving information to reset the path of the target vehicle may include determining driving information to reset the path of the target vehicle from a center of the lane to a right space, in response to the object being on a left side of the target vehicle, and determining driving information to reset the path of the target vehicle from the center of the lane to a left space, in response to the object being on a right side of the target vehicle.” Here shows the vehicle switching lanes to a safer position/lane before the object has fallen and from vehicle and from Seo  [0045] “The object has an influence on a driving situation of a driver, and includes, for example, nearby vehicles other than the target vehicle, people including a pedestrian, an item, a building or an animal. The vehicles are understood to include any of the various types of vehicles defined above. One object or a plurality of objects may be provided.” That the object may be a vehicle, it can also be an item. And then from Seo [0048] “For example, the vehicle control apparatus evaluates the degree of danger, based on any one or any combination of a type of the object, an area occupied by the object in a lane, relative locations of the target vehicle and the object, whether an item loaded in the object exists, and a load state of the item. An example of a method of evaluating a degree of danger of an object in the vehicle control apparatus will be further described in detail below with reference to FIGS. 2A through 4C.” here the wording “one or any combination of a type of object” makes clear that in the provided example of a vehicle with loaded item that both the vehicle and the loaded item are the object being judged/avoided. Lastly when viewed in light of Fig 2b, depicting a dangerous load state of the item(s) (provided below) it becomes extremely clear that objects falling from the vehicle (and thus potential collision with them) are one form of threat/danger being detected and subsequently avoided.); “wherein the collision preventing unit performs the collision prevention process in response to the other vehicle being in a traveling state.”( [0063] “Referring to FIG. 3, in operation 310, a vehicle control apparatus tracks a movement of an object. For example, the vehicle control apparatus tracks a movement of an object for a time interval, for example, 5 seconds or 10 seconds, from an image acquired by capturing surroundings of a target vehicle. In this example, the movement of the object includes a driving direction and a driving angle of the object. [0064] In operation 320, the vehicle control apparatus compares the tracked movement of the object to a danger pattern.  The danger pattern corresponds to a driving pattern that mainly occurs during driving that is dangerous for an operation of a vehicle, for example, drowsy driving, drunk driving or inexperienced driving. Examples of danger patterns will be further described below with reference to FIGS. 4A through 4C. “ this shows that the traveling pattern (i.e. the vehicle being in a traveling state) is used/can cause the collision prevention process (i.e. the traveling state of the other vehicle can cause/is used to determine at least partially the threat of the other object/vehicle))
Claim(s) 1, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kurata, US2018/0208196 A1.
Regarding Claim 1, Kurata teaches “A control apparatus for an automatic-driving vehicle, the control apparatus comprising: a load state detecting unit that detects a load state of another vehicle that is present in a periphery of the automatic-driving vehicle “(Abstract “An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit. An information providing unit is configured to provide information on falling of the cargo if the cargo-falling predicting unit predicts that the cargo will fall off.”) And;”a collision preventing unit that performs a collision prevention process based on the load state detected by the load state detecting unit, the collision prevention process being a process for preventing, in advance, collision of the automatic-driving vehicle with a load that may fall onto a road from the other vehicle.”( [0098] Thereafter, in STEP ST209, on the basis of the results of the saddle-ridden type vehicle monitoring process and the road monitoring process, the autonomous-driving control unit 107 determines whether any event which the subject vehicle 1 needs to avoid has occurred. If the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process. Avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like. A measure against saddle-ridden type vehicles and a measure against fallen objects may be different, or may be the same.); “wherein the collision preventing unit performs the collision prevention process in response to the other vehicle being in a traveling state.”( [0027] “Specifically, there is provided a driving assistance device configured to be equipped in a subject vehicle, including: an imaging unit configured to acquire an image of a preceding vehicle (e.g., a cargo vehicle) running in front of the subject vehicle equipped with the driving assistance device; a cargo-falling predicting unit configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit; and an information providing unit configured to provide information on falling of the cargo if the cargo-falling predicting unit predicts that the cargo will fall off” here shows that the falling cargo detection/analysis is done on/in response to the preceding vehicle being in a traveling state);
Regarding Claim 14, Kurata teaches “The control apparatus according to claim 1, wherein: the collision preventing unit performs a process to restrict the automatic-driving vehicle from traveling in a platoon with the other vehicle as the collision prevention process. “ ([0098] “Thereafter, in STEP ST209, on the basis of the results of the saddle-ridden type vehicle monitoring process and the road monitoring process, the autonomous-driving control unit 107 determines whether any event which the subject vehicle 1 needs to avoid has occurred. If the determination result of STEP ST209 is “YES”, in STEP ST210, the autonomous-driving control unit 107 performs an avoiding process. Avoiding includes securing a sufficient inter-vehicle distance by deceleration, changing lanes or the course by steering, and the like. A measure against saddle-ridden type vehicles and a measure against fallen objects may be different, or may be the same.” Here gives a response into dangerous cargo as increasing distance or changing lanes, actions which would constitute a restriction in platooning behavior. Further the abstract “An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device.” Tells that the vehicles are in linear formation platooning type behavior, given that current claim language does not specifically define platooning, and BRI is used.) 
Regarding Claim 16, Kurata Teaches “The control apparatus according to claim 1, wherein: the collision preventing unit is configured to also perform a collision avoidance process when the load falls onto the road from the other vehicle, the collision avoidance process being a process for avoiding collision of the automatic-driving vehicle with the load.“ ([0125] as shown in FIGS. 5 and 6, a saddle-ridden type vehicle 3 may be running between the subject vehicle 1 and a cargo vehicle 2. On a loading platform 2a of the cargo vehicle 2, there are a plurality of cargoes 11 loaded, and fixed with a rope 12, and covered with a sheet 13. However, in FIG. 6, for convenience, the sheet 13 is not shown. In this state, for example, if the rope 12 slackens, and the sheet 13 is taken off, and one cargo 11a on the rear side of the loading platform 2a of the cargo vehicle 2 falls to the road, the saddle-ridden type vehicle 3 may lose its balance and fall down while trying to avoid a suddenly fallen object 14.)
Regarding Claim 17, Kurata teaches “The control apparatus according to claim 16, wherein: the collision preventing unit changes a mode of the collision avoidance process based on a shape of the load that has fallen. “([0031] “The profile of the cargo or the accompanying object of the cargo means the state of the cargo or the accompanying object which can be observed from the outside, and includes the external appearance, the outline, the outer shape, and the contour.” [0032] “For example, in a case where a plurality of cargoes are laid out flat in the horizontal direction or are stacked on the loading platform, change in the profile of the cargoes can be monitored by recognizing the whole of the plurality of cargoes. By the way, in general, since cargoes positioned high on the loading platform easily sway and shift, and thus are likely to fall off, change in the profile of the upper part of the whole of the plurality of cargoes is important. Therefore, the profile of the upper part may be extracted and monitored.” Gives teachings to the recognition of load shape, avoiding and changing the mode/analysis based on the detected shape of the object. )

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661